DETAILED ACTION
This office action is in response to the amendment received on September 17, 2021. Claims 1-20 remain pending in the application and have been fully examined. The examiner notes that the applicant has provided a definition for the phrase “elastic zone” (see Paragraphs 1-4, on page 9 of the response, filed on September 17, 2021). In the first Paragraph, the applicant discloses that the phrase, “elastic zone…refers to a state in which deflection of the spring or sleeve is not sufficient to cause permanent deformation of the spring or sleeve material”. Thus, the examiner has interpreted claims 1 and 8 accordingly under the definition provided above.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
			
Claims 15-19 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (6997086).

permanent bending, because if the sleeve was permanently deformed or bent as it moves from the closed position (Figure 4) to the open position (Figure 3) or vice versa, the device would not operate as intended, “firmly holding…screws”, (see abstract).















	
	
	
[AltContent: textbox (Space extending between inner surface of sleeve [2] and the outer surface of sleeve-contacting portion [10])][AltContent: textbox (Sleeve-contacting portion that limits flexion of sleeve [2] because No space exists therebetween )]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Tool contacting portion of sleeve (i.e. inner surface of 2))][AltContent: textbox (2nd interpretation of another Space extending between sleeve [2] and the outer surface of Sleeve-contacting portion)][AltContent: textbox (2nd interpretation of another Sleeve-contacting portion (i.e. at the corner of the outer surface of [10]) that limits flexion of sleeve [2] because No space exists therebetween)][AltContent: arrow][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    676
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    746
    517
    media_image2.png
    Greyscale





In reference to claim 16, Graham discloses that the sleeve comprises a free state (Figure 3) and a fully flexed state (Figure 4), wherein the sleeve is in the free state when the tool is disengaged from the fastener (Figure 3), wherein when the sleeve is in the fully flexed state (Figure 4), a tool-contacting portion of the sleeve (formed as the inner surface of sleeve [2]) contacts a sleeve-contacting portion of the tool (formed as the permanent bending, because if the sleeve was permanently deformed or bent as it moves from the closed position to the open position or vice versa, the device would not operate as intended, “firmly holding…screws” (see abstract).

In reference to claim 17, Graham shows that the sleeve moves from the free state (Figure 3) toward the fully flexed state (Figure 4) as the tool torque fitting engages the fastener torque fitting (Figures 3 and 4).

In reference to claim 18, Graham shows that the tool comprises a tool axis (not labeled but formed as a longitudinally extending axis extending along element [10], see Figure 3), wherein when the sleeve is in the free state (Figure 3), a fastener-contacting portion (at 40 or 42) of the sleeve is a first distance (see distance of elements [40 and 42] being spaced from a longitudinally extending axis extending along element [10] in Figure 3) from the tool axis (Figure 3), wherein when the sleeve is in the fully flexed state (Figure 4), the fastener-contacting portion of the sleeve is a second distance (i.e. a closer distance because fastener-contacting portions have moves inward) from the tool axis (Figure 4), wherein the second distance is different from the first distance because the first distance is larger than the second distance (see Figures 3 and 4). 

In reference to claim 19, Graham shows that the tool comprises a shaft (10) that comprises the tool torque fitting (at a lower portion thereof, Figure 3), wherein the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are Finally rejected under 35 U.S.C. 102(a)(1) as anticipated by Graham (6997086) or, in the alternative, under 35 U.S.C. 103 as obvious over Graham (6997086) in view of Ng (2003/0150897). 

In reference to claims 1 and 8, Graham discloses a system comprising: a fastener (60) comprising a head (Figure 1) comprising a fastener torque fitting (formed as the slots within the fastener head, see Figure 1) and a tool (1) comprising a tool torque fitting (50) and a spring (2, note; the definition of the term “spring” according to www.dictionary.com is defined as being; “to rise, leap, move” or “being suddenly released from a coiled or constrained position.” And, because portion [40] rises, leaps, or moves from the closed position, as shown in Figure 4, to the opened position, as shown in Figure 3, it meets the definition of the term “spring”. In addition, because portion [40] is suddenly released from a constrained position, when moving the from the closed position, as shown in Figure 4, to the opened position, as shown in Figure 3, it further meets the definition of the term “spring”), wherein the tool torque fitting engages the fastener torque fitting to transmit torque between the tool and the fastener (Figure 4), wherein when the tool torque fitting is engaged with the fastener torque fitting, the spring presses toward the fastener head and presses directly upon the fastener head to retain the fastener to the tool (Figure 4), wherein the tool comprises a spring-contacting portion (formed as the outer surface of portion [10], also see Figures below) that limits flexion of the spring so that the spring functions only in its “elastic zone” (which is formed as a deflection zone of the spring [2], as it moves from the open position, as shown Figure 3, to the closed position, as shown in Figure 4, and note; that the deflection zone occurs only in “a state in which deflection of the spring or sleeve is not sufficient to cause permanent deformation of the spring or sleeve material” thus meeting the definition for the “elastic zone” as provided by the applicant, see first paragraph on page 2 above, and because if the spring was permanently deformed as it moved from the closed position to the open position or vice versa, the device would not operate as intended, “firmly holding…screws” (see abstract). Assuming arguendo, that element (2) is not considered a spring, than Ng is further applied for such a teaching. Ng teaches that it is old and well known in the art at the time the invention was made to form a fastener gripper (60, which is similar to the fastener gripper [2], of Graham) from various resilient/spring like materials (see Paragraph 35). It would have been obvious to one of 
	[AltContent: textbox (Spring-contacting portion that limits flexion of spring [2] because No space exists therebetween )][AltContent: textbox (Space extending between inner surface of spring [2] and the outer surface of Spring-contacting portion [10])]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Tool contacting portion of spring)][AltContent: arrow][AltContent: textbox (2nd interpretation of another Spring-contacting portion (i.e. at the corner of the outer surface of [10]) that limits flexion of spring [2] because No space exists therebetween)][AltContent: ][AltContent: arrow][AltContent: textbox (2nd interpretation of another Space extending between spring [2] and the outer surface of Spring-contacting portion)]
    PNG
    media_image1.png
    676
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    746
    517
    media_image2.png
    Greyscale



permanently deformed as it moved from the closed position to the open position or vice versa, the device would not operate as intended, [i.e. “firmly holding…screws”, see abstract], thus the spring must operate in its elastic zone.) In addition, Ng teaches that a spring could be formed from of various resilient materials (Paragraph 35). Thus, depending on the particular resiliency of the particular material selected, the spring would obviously operate in its elastic zone, otherwise the device again would not operate as intended “firmly holding…screws” (see abstract of Graham). 

In reference to claims 3 and 10, Graham shows that the spring moves from the free state (Figure 3) toward the fully flexed state (Figure 4) as the tool torque fitting engages the fastener torque fitting (Figures 3 and 4).

In reference to claims 4 and 11, Graham shows that the tool comprises a tool axis (not labeled but formed as a longitudinally extending axis extending along element [10], see Figure 3), wherein the tool torque fitting engages the fastener torque fitting to transmit torque between the tool and the fastener about the tool axis, wherein when the spring is 

In reference to claims 5 and 12, Graham shows that the tool comprises a shaft (10) that comprises the tool torque fitting (at a lower portion thereof, Figure 3), wherein the spring is a tube (Column 2, Line 52 and Figure 14) comprising a central longitudinal through hole (not labeled, but shown as the through hole longitudinally extending within spring/tube [2] in Figure 14), wherein the shaft extends through the through hole (Figures 3 and 4), wherein the tool-contacting portion of the spring is an inner surface of the through hole (see annotated Figures on page 8 above), wherein the spring-contacting portion of the tool is an outer surface of the shaft (see annotated Figures on page 8 above). 

In reference to claims 6 and 13, Graham shows that the spring comprises an opening (see figure below) through one side wall (see figure below) of the tube between the through hole (which again is formed as the inner longitudinally extending opening within 2) and an exterior surface of the tube (see figure below).

[AltContent: connector][AltContent: textbox (Through hole)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Exterior surface
of the tube)][AltContent: arrow]
    PNG
    media_image3.png
    498
    404
    media_image3.png
    Greyscale

[AltContent: textbox (Opening)][AltContent: textbox (Sidewall)]

Claims 6 and 13 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Graham (6997086) in view of Biedermann et al. (10105165) and optionally further in view of Ng (2003/0150897).

In further reference to claims 6 and 13, Graham discloses the claimed invention as previously mentioned above, but assuming arguendo that Graham lacks, a spring/tube .

Claims 7 and 14 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Graham (6997086) in view of Perrow (9655665) and optionally further in view of Ng (2003/0150897).

In reference to claims 7 and 14, Graham shows that the fastener-contacting portion of the spring is a tooth (at 43 or 44) that protrudes from the inner surface of the through hole (Figures 3 and 4), but lacks, the fastener head comprising a circumferential groove, wherein when the tool torque fitting is engaged with the fastener torque fitting, the tooth is received in the groove to retain the fastener to the tool. However, Perrow teaches that 
[AltContent: textbox (Circumferential groove)][AltContent: arrow]
    PNG
    media_image4.png
    322
    219
    media_image4.png
    Greyscale



Claim 20, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Graham (6997086) in view of Perrow (9655665).

In reference to claim 20, Graham shows that the fastener-contacting portion of the sleeve is a tooth (at 43 or 44) that protrudes from the inner surface of the through hole (Figures 3 and 4), but lacks, the fastener head comprising a circumferential groove, wherein when the tool torque fitting is engaged with the fastener torque fitting, the tooth is received in the groove to retain the fastener to the tool. However, Perrow teaches that it is old and well known in the art at the time the invention was made to provide a fastener head (72) comprising a circumferential groove (see figure above), wherein when a tool torque fitting (968) is engaged with a fastener torque fitting (i.e. the slots within the head, see Figure 38), a tooth (956) is received in the groove to retain the fastener to the tool (Figure 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener head, of Graham, with the known technique of providing a fastener head comprising a circumferential groove, as taught by Perrow, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively holds and maintains engagement with a fastener during normal operation.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined claim 1 to require that the spring presses “toward” the fastener head and that the tool comprises “a spring-contacting portion”, amended claim 8 to require that the spring presses “directly” upon the fastener head and that the tool comprises “a spring-contacting portion”, and amended claim 15 to require that the sleeve presses “directly” upon the fastener head, that the tool comprises “a spring-contacting portion” and “permanent bending”. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723